DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  the period “.” in line 22 should be replaced with a comma --,-- or a semi-colon --;--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20-23, 36, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willgert US 2015/0201555 A1 in view of Velderman et al. US 2016/0242356 A1, McCluskey et al. US 2013/0002198 A1 and Keable GB 2358843 A.

Independent Claims 20, 36: Willgert discloses a system for cutting grass of a plurality of lawns, the system comprising: 
A) two or more robotic lawn mowers (100, “fleet” disclosed in para. [0007], ln. 2 and the final four lines of para. [0050]) which each has a rechargeable energy storage (para. [0019], lns. 
C) two or more fences (30, the lawn mowers of Willgert’s fleet each require a fence to navigate the lawns to be mowed, see para. [0018], lns. 7-19), each fence being electrically operable (para. [0018], lns. 11-12) and delineating an individual lawn (20) of the plurality of lawns and configured to be operable while a respective one of said two or more robotic lawn mowers is operating at the respective one of the plurality of lawns (the “fleet management” described in the final four lines of para. [0050]), as per claims 20 and 36. 

However, Willgert fails to disclose: 
B) a mobile carrier comprising means for mobility to transport said two or more robotic lawn mowers, and also comprising: 
a) at least two holders, each of which is capable of retaining one of said two or more robotic lawn mowers, and 
b) a charging system for said rechargeable energy storage,
D) two or more power arrangements, each power arrangement being associated with a respective fence and being configured to provide electrical energy to the respective fence, each power arrangement comprising:
a) a fixed part placed at the respective lawn, and 
b) a removable part which is removable from the fixed part and contains at least one of: 
i) a circuit card necessary for providing voltage to said fence, and 
ii) a battery or solar cell providing voltage to said fence; 


Velderman discloses B) a mobile carrier (250, Fig. 5) comprising means for mobility (300) to transport a lawn mower, and also comprising: 
a) a holder (263) capable of retaining the robotic lawn mower, and 
b) a charging system (252) for said rechargeable energy storage (103), as per claims 20 and 36.
While Velderman’s mobile carrier discloses only a single holder, McCluskey discloses a mobile carrier (102) comprising at least two holders (106), each of which is capable of retaining two or more robotic lawn mowers (when combined with Velderman, Velderman’s lawn mowers 100), as per claims 20 and 36.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the mobile carrier of Velderman, with two or more holders as taught by McCluskey, to the electric, robotic lawn mower fleet of Willgert in order to provide transportation from lawn to lawn while simultaneously recharging the lawn mowers such that the mobile carrier will transport said two or more robotic lawn mowers from a location remote from the plurality of lawns to the plurality of lawns, with each of said two or more robotic lawn mowers being taken to the respective one of the plurality of lawns, each of said two 

Keable discloses a similar fence with D) a power arrangement (23, a solar panel, a battery, 25, see Fig. 4 and page 20, lines 4-18) being configured to provide electrical energy to the respective fence, each power arrangement comprising:
a) a fixed part (23) placed at the lawn, and 
b) a removable part (a solar cell and a battery and/or frequency generator 25) which is removable (removable, say, by disconnection for replacement) from the fixed part and contains at least one of: 
i) a circuit card (frequency generator 25) necessary for providing voltage to said fence, and 
ii) a battery or solar cell (not shown, page 20, lines 7-10) providing voltage to said fence, as per claims 20 and 36.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the power arrangements of Keable to each of the respective fences of the system of Willgert, Velderman and McCluskey in order to provide a self-powering arrangement that will keep the fence on at all times.

Dependent Claims 21-23: Velderman, of the resultant combination above, further discloses wherein: 
a) said rechargeable energy storage (103), of the lawn mower, is a rechargeable battery, and 
b) said charging system (252) is capable of connecting the holder (263) of the carrier (250) to an external electrical power supply system (254), as per claim 22.
However, the combination fails to disclose wherein said robotic lawn mowers have a weight in the range of 5-21 kg and at least one exhibits a weight to cutting capacity ratio, WCCR, value in the range of 0.01-0.2 kg/m2/hour, as per claim 21;
wherein every one of said two or more mowers are capable of at least one of:
a) a daily effective cutting time of 1 hour/mower, 
b) a cutting capacity of 100 m2/hour, 
c) a cutting time without recharging of 1.5 hours/mower, and 
d) cutting area without recharging of 200 m2/mower, as per claim 23.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a lawnmower in a weight range of 5-21kg and at least one exhibits a WCCR value in the range of 0.01-0.2 kg/m2/hour, as per claim 21, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide lawn mowers with a daily effective cutting time of 1 hour/mower, a cutting capacity of 100 m2/hour, a cutting time without recharging of 1.5 hours/mower, or cutting area without recharging of 200 m2/mower, as per claim 23, since it has 

Dependent claim 41: The device is disclosed as applied above. However, the combination fails to disclose wherein the external electrical power supply system is at a storing facility comprising a house that is separate from the mobile carrier, as per claim 41.
The examiner takes official notice that it is old and well-known in the vehicle charging art to provide recharging to a vehicles via electrical power sockets provided at homes and/or buildings and that such an electrical power socket comprises an external power supply system and the home/building comprises the storing facility separate from the mobile carrier. 

	
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willgert in view of Velderman, McCluskey and Keable as applied to claim 23 above, and further in view of Abramson et al. 8,306,659.

Dependent Claim 24: The device is disclosed as applied above. However, the combination fails to disclose software for recharging the rechargeable batteries, which software and rechargeable batteries are adapted to each other to optimize at least one of 
a) the daily effective cutting time/mower, 
b) a mean cutting capacity,
c) the cutting time without recharging and d) the cutting area without recharging, as per claim 24.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the lawn mowing optimization of Abramson on the system of Willgert, Velderman, McCluskey and Keable in order to optimize the lawn mowing session and the energy required for the session.

Response to Arguments
Please see the updated art rejections above in response to applicant’s claim amendments. With regard to the limitation requiring that the power arrangements comprise “a removable part”. It is noted that mechanically-speaking, essentially any part of a machine or system is “removable” by any means it takes (i.e. disassembly, sawing, cut-welding, etc). Applicant has not claimed any structure associated with the claimed removability that overcomes the updated broad/general rejection above. 

Allowable Subject Matter
Claims 37-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        September 11, 2021